245 S.W.3d 884 (2008)
Debra WILLIAMS, Appellant,
v.
CITY OF ST. LOUIS and Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 89730.
Missouri Court of Appeals, Eastern District, Division Four.
January 15, 2008.
Rehearing Denied February 19, 2008.
*885 Debra L. Williams, St. Louis, MO, for appellant.
Eileen Ruppe Krispin, Robert T. Hart, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Debra Williams (hereinafter, "Claimant") appeals pro se from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission") denying her workers' compensation benefits from injuries she claims arose during the course and scope of her employment with the City of St. Louis (hereinafter, "Employer"). Claimant raises two points on appeal challenging the Commission's decision to deny benefits. Both of Claimant's points argue the Commission erred in denying her benefits in that she presented substantial evidence of her injuries and mistreatment by Employer.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission's decision pursuant to Rule 84.16(b).